DETAILED ACTION

Election/Restrictions
Newly submitted claim(s) 33 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 33 depends from claim 15 and claim 15 is a withdrawn claim (Office action of 10-16-20, page 2, “Election/Restrictions”; see restriction requirement in Office action of 6-11-20). Since applicant has received an action on the merits for the originally presented invention (Group I, claims 1-13 [and also now including claim 32]), this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 33 is also withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: claim 1, the word “the” should be inserted before “at” [Ln5]. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-13 and 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite when reciting “laminating at least one sheet of stock material” (Ln3) in that if one layer is used (i.e. “at least one” claim 1 Ln3) then lamination does not occur, to form the at least one composite ply (Ln3), since another item is not present to laminate with the one layer. Clarification is respectively requested. Also, in view of the amendment to claim 1, lines 3-4, claim 10 is also indefinite (and claim 11-12 when referencing the “another at least one composite ply”) for the same reason when reciting “laminating another at least one composite ply at the ply pickup station” (Ln2).

Claim 8 is indefinite in that it appears that the ply being referenced in lines 5-6 is actually the composite ply layup – not the composite ply. Clarification is requested.

Claim 9 is indefinite in that it appears that the ply being referenced in lines 5-6 is actually the composite ply layup – not the composite ply.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 


Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	pickup station in claims 1, 2, 3, 6 and 10
(b)	forming tool in claims 1 and 8-12, and
(c)	forming station in claims 1, 6, 8, and 10-12


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1-13 and 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale (US 2018/0229452 A1) in view of Airbus (EP 2 796 263).

Claims 1-13 and 32, Ogale teaches moving at least one composite ply continuously placed on a table into engagement with a forming tool at a forming station or any previously laid plies on the forming tool – and then compacting (Fig11 and related discussion). Composite parts made by Ogale have use of aerospace industry (i.e. aircraft; ¶0041).
Claims 1 and 4-8, Ogale does not teach a shuttle to move and pick up the ply from a pickup station and move it to the forming tool where the shuttle includes a sheet of elastic material, using vacuum and tacking and with the conforming function in claim 8.

Airbus teaches a moving shuttle, having a sheet of elastic material, to transfer a ply from a pickup station, using vacuum and tacking (also having conforming function of instant claim 8), to a drop off station where the shuttle easily changes shape to accommodate ply shape changes while still placing the plies correctly. The shuttle acts as a flexible forming press after shuttling due to the presence of the elastic material. (Fig2 and related discussion; ¶12). 

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Ogale a shuttle to move and pick up the ply from a pickup station and move it to the forming tool where the shuttle includes a sheet of elastic material, using vacuum and tacking, as taught by Airbus in that the shuttle easily changes shape (act as a flexible forming press after shuttling) to accommodate ply shape changes while still placing the plies correctly.

Claim 1 is being examined under 35 USC 112, 6th paragraph, in view of pickup station (also claims 2-3, 6 and 10-12), forming tool (and claims 8-12) and forming station (and claims 6, 8 and 10-12); and, since the structures in the references have the same function as that claimed the structures in the references are considered to meet these Claim 7, although not required by claim 7 because such is written in the alternative, electro-static pickup is well-known and conventional in the art.
Claims 3 and 11, Ogale modified does not teach net-trimming before pick up at the pickup station. However, trimming composite plies before pickup is well-known and conventional in the art to prevent plies from being the incorrect size at layup which can damage the final product; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in Ogale modified.

Claim 9, Ogale modified does not teach finger forming the plies. However, finger forming plies allows for fine manipulation – making an improved product; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in Ogale modified.

Claim 12, Ogale modified does not discuss backing paper as claimed. However, backing paper is used, and removed, in the art for the purpose of protecting the ply before use; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in Ogale modified.

Claim 13, Ogale modified teaches an automatic operation but does not mention a computer control; however, such is well-known and conventional in the art for precise .

Conclusion
The amendment(s) and comment(s) filed 1-6-21 have been entered and fully considered. 

With respect to the request for rejoinder of the withdrawn claims, rejoinder consideration occurs when the elected invention is in condition for allowance, MPEP 821.04. Currently the elected claims are not in condition for allowance.

With respect to claim interpretation under 35 USC 112(f), the functions for the pickup station, the forming tool and the forming station, i.e. laminating, compacting, and compacting, respectively. Applicant’s response indicates (pg8) that claim 1 has been amended to recite structural language, thereby removing all pending claims from the purview of 112(f). However, upon review of claim 1 – the structural language added to claim 1 includes the flexible forming press (Lns11-12). This structural language does not refer to the pickup station, forming tool and/or forming station.

With respect to the rejection of claims 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the rejection from the prior Office action (with respect to claim 8 and 9) is still applied. It is suggested that “layup” be inserted after “ply” in claim 8, line 6, and in claim 9, line 6, such that the rejection(s) can be removed. 
shuttle, having a sheet of elastic material, to transfer a ply from a pickup station, using vacuum and tacking (also having a conforming function), to a drop off station where the shuttle easily changes shape to accommodate ply shape changes. The shuttle acts as a flexible forming press (i.e., flexible forming press – new limitation in claim 1) after shuttling due to the presence of the elastic material. (Fig2 and related discussion; ¶12).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business 





/LINDA L GRAY/Primary Examiner, Art Unit 1745